DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 3-19, and 21-22 are currently pending in the application.
Acknowledgement is made of cancellation of claims 2 and 20; and addition of claims 21-22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-15, and 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



	I.	it is unclear as to how a portion of the flow divider (which, as best understood, appears to be a straight segment) is parallel to the flow channel having a tortuous profile.
	II.	it is unclear as to how the two structures are provided so as to be parallel when they do not structurally overlap. As best seen in Fig. 2A of the applicant, the first portion of the flow divider is either upstream or downstream of the cooling channels. The usage of the word “parallel” in the claim does not appear to be in accordance with the ordinary meaning of the word.

For examination purposes, claim 1 will be interpreted as “the flow divider having a first portion and defining a second portion extending transverse to the first portion.

A similar problem is found in claim 19. Claim 19 should be addressed accordingly.

Claim 7 calls for the limitation “the second end adjacent the second set of inlets”; which limitation lacks antecedent basis. There is no previous recitation of “a second end adjacent the second set of inlets”. It is unclear what the applicant is referring to. The scope of the claim is unclear.

For examination purposes, the limitation “the second end adjacent the second set of inlets” will be interpreted as “the second portion of the flow divider”.

Claim 13 calls for the limitation “wherein walls of the flow divider define at least one fluid passage one of the walls”; which limitation is no understood.
For examination purposes, the limitation above is interpreted as “one fluid passage on one of the walls”

Claim 21 calls for the limitation “and the second portion of the flow divider is bulbous and at the second end,” which limitation is not understood.
For examination purposes, the limitation above is interpreted as “and the second portion of the flow divider is bulbous at the second end,”.

Claim(s) 3-15, and 21-22 is/are indefinite for their dependency on an indefinite base claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 12-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 20110272120 A1) in view of Brand (US 9596785 B2) and Granata (US 4576222 A).


Regarding claim 1:
Joshi discloses a plate cooler (Fig. 9, abstract) for aircraft electronic components (the limitation “for aircraft electronic components” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)), the plate cooler comprising: 
cooling channels #160 arranged with side-by-side cooling channel inlets fed from a common fluid supply manifold #130 extending to the cooling channel inlets from a manifold inlet #110 (best seen in Fig. 8-9), the cooling channel inlets including a first set of inlets spaced further away from the manifold inlet than a second set of inlets (see Fig. 9 of Joshi Reproduced and Annotated below), the fluid supply manifold having a flow divider (#135 collectively; [0039]) positioned fluidly between the manifold inlet and the cooling channels inlets (see Fig. 8-9), the flow divider extending across one or more inlets of the second set of inlets and obstructing the one or more inlets of the second set of inlets (see Fig. 9 below), the flow divider configured in use to direct coolant entering the manifold from the manifold inlet preferentially toward the first set of inlets ([0038-0039]). 


    PNG
    media_image1.png
    702
    1089
    media_image1.png
    Greyscale


Fig. 9 of Joshi Reproduced and Annotated

Joshi does not disclose wherein each of the cooling channels defines a tortuous flow path.

In the same field of endeavor; Brand teaches cooling channels #20, wherein each cooling channel defines a tortuous flow path (see at least Fig. 2).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Joshi with each of the cooling channels defining a tortuous flow path as taught by Brand.

One of ordinary skills would have recognized that doing so would have optimized the cooling effect of the system at least by virtue of increasing the volume of refrigerant provided for heat exchange.

Joshi does not also disclose wherein the flow divider having a first portion and a second portion extending transverse to the first portion.

In the field of flow divider, Granata teaches a flow divider (Fig. 5) having a first portion #15 or #63 and a second portion #59 extending transverse to the first portion (see at least Fig. 5).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Joshi with the flow divider having a first portion and a second portion extending transverse to the first portion as taught by Granata.

One of ordinary skills would have recognized that doing so would have optimized the heat transfer efficiency of the system at least by distributing coolant in a more even and uniform manner.

As modified, the second portion of the flow divider is configured in use to direct coolant entering the manifold from the manifold inlet toward the first set of inlets similarly as what is discloses in Fig. 1 of Granata.

Regarding claim 3:
Joshi as modified discloses all the limitations.
As modified, Joshi discloses wherein the first portion of the flow divider extends in a direction parallel to a line between a center of the manifold inlet and one of the second set of inlets (see rejection of claim 1 and annotated drawing above). 

Regarding claim 4:
Joshi as modified discloses all the limitations.
Joshi further discloses a protrusion extending outwardly from a side wall of the plate cooler and being coplanar therewith, the manifold inlet and at least part of the flow divider positioned in the protrusion (see annotated drawing above: #130 points to the protrusion).

Regarding claim 5:
Joshi as modified discloses all the limitations.
Joshi further discloses wherein the flow divider includes surfaces configured in use to direct coolant from the manifold inlet to the first set of inlets located at lateral peripheries of the plate cooler (see rejection of claim 1 and annotated drawing above).

Regarding claim 6:
Joshi as modified discloses all the limitations.
As modified, Joshi discloses wherein the first portion of the flow divider is a middle portion #63 extending from the manifold inlet in a direction parallel to a length of the cooling channels, and the second portion of the flow divider is at a second end of the middle portion and extends perpendicularly to the middle portion, the second portion being bulbous (see rejection of claim 1 and Fig. 5 of Granata).

Regarding claim 7:
Joshi as modified discloses all the limitations.
As modified, Joshi discloses wherein the middle portion extends between a first end at the manifold inlet and the second portion of the flow divider, the second portion having a width greater than a width of the first end (see rejection of claim 1 and Fig. 5 of Granata).

Regarding claim 12:
Joshi as modified discloses all the limitations.
Joshi further discloses wherein the flow divider is spaced apart from the manifold inlet, and spaced apart from the second set of inlets (see rejection of claim 1 and annotated drawing above).

Regarding claim 13:
Joshi as modified discloses all the limitations.
Joshi further discloses wherein walls of the flow divider define at least one fluid passage on one of the walls (see rejection of claim 1 and annotated drawing above).

Regarding claim 14:
Joshi as modified discloses all the limitations.
Joshi further discloses a second flow divider positioned in a fluid exit manifold between a manifold outlet and cooling channel outlets of the cooling channels (see annotated drawing above).

Regarding claim 15:
Joshi as modified discloses all the limitations.
As modified, Joshi discloses wherein the flow divider has walls protruding from a floor of the fluid supply manifold and obstructing at least partially the one or more inlets of the second set of inlets of the cooling channel inlets, the flow divider configured in use to direct the coolant entering the manifold from the manifold inlet along the walls and the floor toward the first set of cooling channel inlets (see rejection of claim 1, annotated drawing above; and [0038-0039]). 

Regarding claims 16-18:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 16-18, as claimed, would necessarily result from the normal operation of the apparatus of claims 1-6 & 12-15. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1 and 4-6 & 12-15 above for the rejection of claims 16-18.

Regarding claim 19:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 19. Only the difference will be addressed.

Joshi discloses a first plate #100 having the claimed channels.
Joshi further disclose a second plate (#lid) coupled with the first plate to seal the channels and the fluid supply manifold ([0036]).

Regarding claim 21:
Joshi as modified discloses all the limitations.
As modified, Joshi discloses wherein the first portion of the flow divider is a middle portion #63 extending from a first end adjacent the manifold inlet in a direction parallel to a length of the cooling channels to a second end, and the second portion #59 of the flow divider is bulbous at the second end (see Fig. 5 of Granata), the second portion spaced from a middlemost inlet of the second set of inlets, the second portion obstructing the middlemost inlet (see rejection of claim 1 and annotated drawing above).



Allowable Subject Matter
Claims 8-11 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not anticipate nor render obvious the combination set forth in claims 8 and 22; and specifically does not disclose wherein the first portion of the flow divider is a middle portion extending from the manifold inlet in a direction parallel to a length of the cooling channels, and the second portion of the flow divider includes lateral portions extending between the manifold inlet and the second set of inlets, the lateral portions spaced apart from the middle portion on either side thereof and defining flow paths between the lateral portions and the middle portion as per claim 8; and wherein the plate cooler comprises a protrusion extending outwardly from a straight line defined by one of its longitudinal side walls, wherein the protrusion is positioned closer to one of the two lateral side walls of the plate cooler, wherein the manifold inlet and at least part of the flow divider is positioned in the protrusion as per claim 22. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify the combination of Joshi, Brand, and Granata to include the aforementioned limitations; especially since it would require a substantial reconstruction and redesign of the elements shown in the base reference by Joshi.

Response to Arguments
Applicant's arguments filed on 11/04/2021 have been fully considered.

Applicant amendments have overcome the claim objections and the claim rejections of the previous office action.
Applicant’s arguments regarding the claim rejections under 102 and 103, see pgs. 6-7, have been fully considered but are moot as the arguments do not apply to the newly-discovered references applied in the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763